Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the hub" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 9-11, 14 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ren et al. (US 5,968,012).
Regarding claims 1 and 17, Ren et al. disclose a balloon catheter (Figures 3-6) for use in connection with a guidewire (26), comprising: a catheter shaft (16/18; noting that in view of claim 9 and Applicant’s Abstract, a combination of two coaxial tubes can be regarded as the claimed catheter shaft) extending in a longitudinal direction and having a proximal end and a distal end, the catheter shaft including an inflation lumen (20; col. 2, lines 37-38) and a guidewire lumen (col. 2, lines 36-37) for receiving the guidewire; and an inflatable balloon (14) including a distal end portion positioned along the catheter shaft, the balloon having at least one portion (at 19) connected to the distal end of the catheter shaft by an actuator external to the catheter shaft (11 i.e. 18/30; the embodiment of col. 3, lines 8-11; note that “slipping sleeve” refers to the mechanism of Figures 5-8 - col. 2, line 60) and adapted for moving toward the proximal or distal end thereof on inflation of the balloon to expand from a deflated condition while the distal end of the catheter shaft remains connected to the balloon (col. 2, lines 38-47); wherein the inflation lumen is capable of delivering inflation fluid to inflate the balloon while the catheter shaft is sealed to the inflatable balloon (20; col. 2, lines 37-38); wherein the actuator comprises a first portion (lower member 18 in Figure 7) attached to the inflatable balloon and a second portion (30) attached directly to the catheter shaft (in the embodiment of col. 3, lines 8-11, the upper member 18 in Figure 7 must be the guidewire shaft since the distal end of the balloon moving proximally causes the state of Figure 8 - col. 3, lines 4-7) within the inflatable balloon and attached to the first portion so as to be movable independent of the first portion (col. 3, lines 4-7; see resulting structure drawn in the Response to Arguments section). 
Regarding claim 3, the at least one portion of the inflatable balloon is attached to the actuator (the balloon must be attached to the lower member 18 in Figure 7 in order for shortening of the balloon to cause the state of Figure 8. 
Regarding claim 9, the distal end portion of the inflatable balloon is attached via the actuator to an inner tube (18) forming the guidewire lumen, and a proximal end portion of the balloon is attached to an outer tube (16) at least partially surrounding the inner tube.
Regarding claim 10, the shaft extends continuously from a proximal end portion of the inflatable balloon through the distal end portion of the inflatable balloon (at least in the configuration of Figure 8) to an open end, said actuator comprising a telescoping connector (lower member 18/30) attached to the distal end portion of the inflatable balloon (as explained above in regard to claim 1).
Regarding claim 11, Ren et al. disclose a balloon catheter (Figures 3-6) for use with a guidewire, comprising: a catheter shaft (16/18) having a proximal end, a distal end, a guidewire lumen (col. 2, lines 36-37) for receiving the guidewire (26), and an inflation lumen (20; col. 2, lines 37-38); an inflatable balloon (14) extending along the catheter shaft from a proximal end portion of the balloon to a distal end portion of the balloon; and a connector (Figures 7-8; lower member 18/30) having a first portion (lower member 18) connected to the inflatable balloon and a second portion (30) for receiving the catheter shaft, the first portion adapted for sliding (col. 2, lines 20-24) along the second portion to allow the inflatable balloon distal end portion to move toward the proximal end of the catheter shaft on inflation of the inflatable balloon to expand to an inflated condition from a deflated condition while the distal end of the catheter shaft remains connected to the inflatable balloon and the first and second portions remain sealingly engaged so as to contain the inflation fluid within the inflatable balloon (the embodiment of Figures 7-8 as described in col. 3, lines 8-11 allows the claimed functioning). 
Regarding claim 14, the connector can be regarded as the lower member 18 as shown in Figure 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 7, 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ren et al. (US 5,968,012).
Regarding claims 2, 7 and 8, Ren et al. fail to disclose that the shaft comprises a spring or that it constricts or shortens as claimed.  Ren et al. disclose a different embodiment of the actuator or spring (12; Figures 3 and 4) which constricts and shortens in a longitudinal direction in response to movement of the balloon as an alternative mechanism to that of Figures 5 and 6 to compensate for balloon shortening and lengthening due to inflation/deflation.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the embodiment of Figures 3 and 4 connected to the distal end of the balloon as an alternative means for compensating for balloon shortening and because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
Regarding claim 12, Ren et al. fail to specifically disclose the diameters as claimed.  However, one skilled in the art would readily recognize that the mechanism of Figure 7 could be provided so that the balloon is connected to the upper member 18 (i.e. third portion of the connector) and the catheter is the lower member 18 (i.e. the catheter extends proximally towards the right side of the page) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  With such a modification, the connector and catheter would have the diameters as claimed.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ren et al. (US 5,968,012) in view of Saab et al. (2004/0098017).
Regarding claims 4-6, Ren et al. fail to disclose that the proximal end of the shaft is connected to the hub by a spring or threaded engagement as claimed.
Saab et al. disclose providing a spring (22) and threadably connected hub (24) at the proximal end of an inner shaft (34) for biasing it away from the distal end portion of a balloon for compactness during shipping and storage (¶[0133]). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have connected the inner shaft of Ren et al. to a proximal hub using the mechanism of Saab et al. in order to bias the balloon to an extended and compact state for shipment and storage.

Allowable Subject Matter
Claims 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 4th 2022 regarding have been fully considered but they are not persuasive.  Applicant has argued that the above rejections of claims 1 and 11 relies on member 18 as both the actuator and the catheter shaft.  When attaching the mechanism of Figures 7 and 8 of Ren et al. to member 19 as disclosed in col. 3, lines 8-11, one of the structures labeled “18” can be regarded as part of the claimed actuator or connector as shown below:


    PNG
    media_image1.png
    620
    592
    media_image1.png
    Greyscale


Applicant’s arguments regarding claims 15, 16 and 18 are persuasive and the claims have been indicated as allowable.  Regarding claim 17, it is noted 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771